Citation Nr: 0905117	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  06-30 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUES

1.  Entitlement to a compensable evaluation for healed 
fracture, fourth metatarsal, right foot.

2.  Service connection for right Achilles tendonitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel



INTRODUCTION

The veteran had active service from February 1982 to November 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO). 

FINDINGS OF FACT

1.  The veteran's healed fracture of the fourth metatarsal, 
right foot, is characterized by subjective complaints of 
pain, with no radiographic or clinical manifestations.

2.  The veteran does not have Achilles tendonitis which is 
related to her period of active service.

CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for a healed 
fracture of the fourth metatarsal, right foot, have not been 
met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.71a, Diagnostic Code (DC) 5284 (2008).
 
2.  Achilles tendonitis was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1) (2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that such worsening has on the claimant's employment 
and daily life (such as a specific measurement or test 
result), the Secretary must provide at least general notice 
of that requirement to the claimant.

In addition, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) which are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, at 43-44.  

In November 2004, January 2005, February 2005, and May 2008 
VA sent the veteran letters informing her of the types of 
evidence needed to substantiate her claim and its duty to 
assist her in substantiating her claim under the VCAA.  The 
letters informed the veteran that VA would assist her in 
obtaining evidence necessary to support her claim, such as 
medical records, employment records, or records from other 
Federal agencies.  She was advised that it is her 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to her claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in her 
possession to the RO.

The Board finds that the content of the letters provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the June 2005 rating 
decision, July 2006 SOC, January 2008 SSOC, and July 2008 
SSOC explained the basis for the RO's action, and the SOC and 
SSOCs provided her with additional 60-day periods to submit 
more evidence.  It appears that all obtainable evidence 
identified by the veteran relative to her claim has been 
obtained and associated with the claims file, and that 
neither she nor her representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of her claims, and to respond to VA 
notices.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date.  This 
requirement and the requirements of Vazquez-Flores, supra, 
were fulfilled in the May 2008 letter which VA sent to the 
veteran.  We find that even if the VCAA notice requirements 
of Vazquez-Flores, supra, were not fulfilled, such notice 
errors did not affect the essential fairness of the 
adjudication because the letters, rating decision, and SOCs 
discussed above, together with the substantial development of 
the veteran's claim before and after providing notice, 
rendered the notice and timing errors non-prejudicial.  In 
this regard, the Board notes that, even if VCAA letters did 
not specifically conform to the requirements provided in 
Vazquez-Flores, supra, the veteran was advised of her 
opportunities to submit additional evidence and was informed 
that, at a minimum, she would need to submit evidence showing 
her service-connected disability had increased in severity.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising her as to the evidence needed, and 
in obtaining evidence pertinent to her claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Applicable Laws, Regulations and Analysis

A.  Increased Evaluation for Healed Fracture, Fourth 
Metatarsal, Right Foot

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2008); 38 C.F.R. Part 4 (2008).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Moreover, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The Board notes that 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca, supra, require us to consider the veteran's pain, 
swelling, weakness, and excess fatigability when determining 
the appropriate disability evaluation for a disability using 
the limitation-of-motion diagnostic codes.  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  However, under Spurgeon v. Brown, 10 Vet. 
App. 194 (1997), the Board is not required to assign a 
separate rating for pain.

Diagnostic Code 5284 provides ratings for residuals of other 
foot injuries.  Moderate residuals of foot injuries are rated 
10 percent disabling; moderately severe residuals of foot 
injuries are rated 20 percent disabling; and severe residuals 
of foot injuries are rated 30 percent disabling.  A Note to 
Diagnostic Code 5284 provides that foot injuries with actual 
loss of use of the foot are to be rated 40 percent disabling.  
38 C.F.R. § 4.71a.  In addition, when the schedule of ratings 
does not provide for a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31.

The terms "moderate", "moderately severe," and "severe" 
are not defined in the Rating Schedule; rather than applying 
a mechanical formula, VA must evaluate all the evidence to 
the end that its decisions are equitable and just.  38 C.F.R. 
§ 4.6.

The veteran had an examination arranged through QTC services 
in February 2005.  She reported that she was being followed 
by a private orthopedic surgeon for multiple lower extremity 
orthopedic conditions, with conservative management for the 
right foot.  According to the veteran, household chores did 
not increase her right foot pain and the foot hurt all of the 
time, independent of activities.  She indicated that the pain 
was along the medial instep of the foot when standing for 
protracted periods of time or walking long distances.  The 
examiner did not feel that the veteran had apparent acute 
distress, and she had normal heel-toe mechanics without the 
aid of an orthopedic assistance device.  An inspection of the 
veteran's shoes did not reveal any excess lateral sole or 
heel wear, and she did not wear any special arch supports.  
The veteran's right foot did not have any swelling, the 
medial longitudinal arch was normal, and there was pain to 
palpation along the medial instep at the base of the heel.  
An inspection of the plantar aspect of the foot did not 
demonstrate any evidence of plantar callosities or transfer 
lesions, the veteran had a full range of motion of the great 
through the fifth toe, and the neurovascular status to the 
right foot was intact.  An X-ray showed a calcaneal spur of 
the right foot.  

The examiner diagnosed the veteran with plantar fasciitis of 
the right foot associated with a calcaneal spur; and status 
post fourth metatarsal fracture, right foot, without evidence 
of residuals.  He further opined that the veteran did not 
have any residual deficits from the fourth metatarsal 
fracture, and that her complaints of pain in the right foot 
were associated with her separately acquired plantar 
fasciitis and calcaneal spur.

The veteran had a VA examination in December 2007 at which 
she said that the pain in her right foot had increased.  She 
had pain in the dorsal aspect of the foot which occurred 
while standing or walking, and at rest.  She reported being 
able to stand for more than an hour and being unable to walk 
for more than a few yards.  On examination there was 
objective evidence of painful motion and tenderness of the 
foot and no evidence of swelling, instability, weakness, or 
other objective disability.  An X-ray of the foot showed a 
healed fourth metatarsal fracture and no arthritis or 
deformity.  In response to a listing of specific activities 
and a request to identify the resulting effects of the 
veteran's disability on them, the examiner entered comments 
indicating that the healed fracture caused severe limitation 
in exercise and sports; mild limitation in chores, shopping, 
recreational travelling, and feeding; and no limitation in 
bathing, dressing, toileting, and grooming.  In summary, the 
examiner denied finding any objective evidence for the 
veteran's complaints of worsening pain in the right foot, 
noting that "she has a healed metatarsal fracture that has 
no deformity and no arthritis.  This is not disabling."

The Board is cognizant of the veteran's appellate assertions.  
However, after a careful review of the evidence, the Board 
finds that a compensable evaluation is not warranted.  The 
Board finds that the disability picture presented by the 
veteran's healed fracture of the fourth metatarsal, right 
foot does not more nearly approximate moderate 
symptomatology, such as would warrant a compensable rating.  
38 C.F.R. §§ 4.7; 4.71a, DC 5284.  Rather, the preponderance 
of the evidence shows that the residuals of the healed 
fracture of the right fourth metatarsal cause no more than 
slight disability, thus not warranting a compensable rating.  
The Board notes that the February 2005 examiner opined that 
the veteran did not have any residual deficits from the 
healed fourth metatarsal fracture.  The December 2007 
examiner found mild or no limitations in most activities of 
daily living, and found no basis, based on his examination 
and X-ray, for the veteran's right foot pain to be worsening 
as a result of her healed fourth metatarsal fracture.

Moreover, the overall evidence does not reflect 
incoordination, excess fatigability, or such additional 
functional limitations as to warrant a higher rating.  See 
DeLuca, supra.  The Board finds that the noncompensable 
evaluation contemplates the limitations that the veteran has 
as a result of her service-connected healed fracture of the 
fourth metatarsal of her right foot.  Therefore, a 
compensable evaluation is not justified.

The Board has considered whether the veteran is entitled to a 
"staged" rating for her service-connected healed fracture 
of the fourth metatarsal, right foot, as the Court indicated 
can be done in this type of case.  See Hart, supra.  However, 
upon reviewing the longitudinal record in this case, we find 
that at no time during the claim and appeal period has the 
service-connected healed fracture of the right fourth 
metatarsal been more disabling than as currently rated.

Given the veteran's complaints associated with employment, 
the Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  See Barringer v. Peake, 22 Vet. App. 242 
(2008).  The record reflects that the veteran has not 
required frequent hospitalization for the disability, and 
that the manifestations of the disability are not in excess 
of those contemplated by the assigned rating.  Further, 
although the veteran experiences occupational impairment, 
there is no indication in the record that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the assigned rating.  Therefore, the 
Board has concluded that referral of this case for extra-
schedular consideration is not in order.

The evidence does not support the assignment of a compensable 
rating for the service-connected healed fracture of the 
fourth metatarsal, right foot, and the appeal is denied.  38 
C.F.R. § 4.7. 

B.  Service Connection for Right Achilles Tendonitis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303(a) (2008).  Service connection may also be 
granted for a disorder which is diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disorder was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has held that in 
order to prevail on the issue of service connection, there 
must be medical evidence of a current disability, medical, or 
in certain circumstances lay, evidence of in-service 
incurrent or aggravation of a disease or injury, and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

The veteran's service treatment records show that in March 
1982 she was placed on a limited-duty profile of 
approximately three weeks' duration due to her right Achilles 
tendon.  She could not perform physical training, run, or 
march for five days, and needed to wear sneakers, with 
overboots only on the range.  In April 1982 the veteran was 
treated for swelling of her right foot, and she was found to 
be doing better at May 1982 treatment but was nonetheless 
again placed on a profile, for 14 days.  She could not run 
and needed to wear sneakers, with overboots only on the 
range.  At June 1982 treatment the veteran complained of 
right ankle pain, was counseled to wear ace wraps, and was 
returned to full duty.

The private and VA treatment records that have been 
associated with the claims file do not show that the veteran 
has complained of or been treated for right Achilles 
tendonitis.  

At the veteran's February 2005 examination discussed above, 
her Achilles reflexes were 1+ bilaterally.  She did not have 
any complaints specifically related to her right Achilles, 
and the examiner did not make any diagnosis related to the 
right Achilles.  Likewise, there were not any complaints or 
abnormal findings related to the right Achilles at the 
December 2007 VA examination.

We recognize the sincerity of the veteran's belief that she 
has right Achilles tendonitis that is service connected.  
However, the resolution of issues that involve medical 
knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, requires professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  It is true that the veteran's lay statements may be 
competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
However, right Achilles tendonitis requires specialized 
training for a determination as to diagnosis and causation, 
and is therefore not susceptible of lay opinions on etiology.  
The evidence of record does not show that the veteran has 
been diagnosed with right Achilles tendonitis or that she has 
a current disorder of her right Achilles or ankle which is 
related to the treatment she received in service in 1982.

Since the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
right Achilles tendonitis, the benefit-of-the-doubt doctrine 
is inapplicable, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert, supra.


ORDER

Entitlement to a compensable evaluation for a healed fracture 
of the fourth metatarsal, right foot, is denied.

Entitlement to service connection for right Achilles 
tendonitis is denied.



_____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


